                                                  Entered on Docket
                                                  September 16, 2021
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA

  1   SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
      LAW OFFICES OF SELWYN D. WHITEHEAD
  2   4650 Scotia Avenue               The following constitutes the order of the Court.
      Oakland, CA 94605                Signed: September 16, 2021
  3   Tel: (510) 632-7444
      Fax: (510) 856-5180
  4   Email: selwynwhitehead@yahoo.com

  5   JULYN M. PARK (CSB No. 213429)
      DEIRDRE M. DIGRANDE (CSB No. 199766)______________________________________________
  6   LOCKHART PARK, LLP                  Stephen L. Johnson
      4655 Old Ironsides Drive, Suite 250 U.S. Bankruptcy Judge
  7   Santa Clara, CA 95054-1854
      Tel: (408) 416-2929
  8   Fax: (855) 368-1020
      Email: jpark@lockhartpark.com
  9           ddigrande@lockhartpark.com

 10   Attorneys for Creditors
      JEFF HANNA and AMALIA HANNA
 11

 12                               UNITED STATES BANKRUPTCY COURT

 13                               NORTHERN DISTRICT OF CALIFORNIA

 14                                          SAN JOSE DIVISION

 15

 16   In re:                                               Case No. 20-50469-SLJ

 17   MORDECHAI KOKA,                                      Chapter 11

 18               Debtor.                                  ORDER EXTENDING TIME FOR
                                                           CREDITORS JEFF AND AMALIA
 19                                                        HANNA TO FILE OBJECTION TO
                                                           MOTION FOR ORDER AUTHORIZING
 20                                                        DEBTOR TO ENCUMBER REAL
                                                           PROPERTY
 21

 22

 23            Having considered the Ex Parte Application of creditors Jeff and Amalia Hanna for an
 24   order extending time to file an objection [Dkt. No. 242] to the Motion for Order Authorizing
 25   Debtor to Encumber Real Property [Dkt. No. 172] and finding good cause therefore, the Court
 26   hereby orders as follows:
 27   ////
 28   ////
                                                        -1-
                           Order Extending Time to File Objection to Encumbrance Motion
Case: 20-50469      Doc# 243 Filed: 09/16/21 Case No.Entered:    09/16/21 15:34:30
                                                       20-50469-SLJ                       Page 1 of 2
  1          1.     The Ex Parte Application is GRANTED;

  2          2.     Creditors Jeff and Amalia Hanna shall file and serve their objection to the Motion

  3   for Order Authorizing Debtor to Encumber Real Property no later than September 16, 2021.

  4

  5                                       ***END OF ORDER***

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                      -2-
                         Order Extending Time to File Objection to Encumbrance Motion
Case: 20-50469    Doc# 243 Filed: 09/16/21 Case No.Entered:    09/16/21 15:34:30
                                                     20-50469-SLJ                       Page 2 of 2
